Johnson, J.,
dissenting: Because Guy C. Came’s clear intent is not being carried out by the majority decision, I respectfully dissent.
*551For over one hundred years the well-settled law in New Hampshire has been that the testator’s intent should be the sovereign guide in any decision involving the interpretation of a will and the disposition of a testator’s property upon death. Brown v. Bartlett, 58 N.H. 511 (1879). Guy C. Came, and his counsel who drafted his will, had the right to rely upon this court’s repeated expression that “[t]he interpretation of the will is the ascertainment of the testator’s intention; and the question of intention is ordinarily determined as a question of fact, by the natural weight of competent evidence, and not by artificial rules of interpretation.” Id. at 511.
Common sense and the plain meaning of Guy C. Came’s will make it abundantly clear that he had two fundamental goals in mind when he approached his counsel in 1979 to draft his will. F'irst, since he had had two marriages, he wanted to be sure that he fully performed all of the obligations owed his first family pursuant to the divorce decree from his first wife. Second, he desired to make certain that the natural and anticipated objects of his bounty from both marriages were treated fairly by the testamentary disposition of his property. Unfortunately, by a strained and mechanistic application of RSA 551:10, the majority denies Mr. Came the right to have his clear intentions carried out; and Came’s second family has been grossly shortchanged by this decision.
RSA 551:10 is not a statute designed to create a State-imposed disposition of a testator’s property, as is RSA 560:10 which, in effect, imposes upon a spouse the obligation to leave his or her surviving spouse a share of the decedent’s estate. The purpose of the pretermitted heir statute is to prevent a mistake or unintended failure by the testator or testatrix “to remember the natural object of his [or her] bounty.” Boucher v. Lizotte, 85 N.H. 514, 514-15, 161 A. 213, 213 (1932). Hence, the statute is aimed at preventing negligence by the testator which deprives the natural object of his bounty, in this case, the members of his first family, from consideration when a testator’s will is being executed. The statute, however, does not require that a testator’s child or grandchild receive a penny of the testator’s bounty, but merely requires that there is evidence that the testator considered the child or grandchild while preparing the testamentary disposition.
The unfairness of the majority decision can be seen by the simple fact that Came’s daughter by his first marriage, Sandra, will now receive all of the benefits of his inter vivos trust, amounting to over $500,000, and that she will receive the entire residue of his estate *552as well. Meanwhile, his second wife’s child, Charles Stanton and Stanton’s spouse, who are certainly the anticipated and probable objects of his bounty and persons he clearly indicated he wanted to benefit by his will, will receive nothing whatsoever. This is a shocking result when viewed from what, to me, was Guy C. Came’s clear intent.
The majority places primary emphasis on the fact that Guy C. Came’s inter vivos trust is not incorporated into his will by reference and that there is no pour-over provision in the will into this trust. This entirely misses the point. RSA 551:10 is not a statute mandating a disposition of property, as noted above. Its sole purpose is to require an investigation of whether the testator had the natural objects of his bounty in his mind when the will was drawn. See In the Matter of Jackson, 117 N.H. 898, 901, 379 A.2d 832, 834 (1977). It makes absolutely no difference, for the purpose of this inquiry, whether the trust is technically incorporated into the will or whether the beneficiaries of the will receive additional assets through a pour-over provision. RSA 551:10 simply mandates that we seek to discover, from the four corners of the will, using common sense, whether Guy C. Came had Sandra in his mind, or put differently, whether Sandra was out of his mind when he executed his will. See In re Estate of Osgood, 122 N.H. 961, 964, 453 A.2d 838, 840 (1982).
To me, nothing could be clearer than that Sandra was within Came’s contemplation when he executed his will.
First, Came makes reference to a trust in which Sandra is the primary beneficiary. Certainly Came could not be a beneficiary of that trust once he had died. Marion G. Came could not be a beneficiary of that trust upon Came’s death because Article IV of the trust specifically stated that she was to receive semi-monthly payments, “[w]hile the Donor [Came] and his former wife Marion G. Came, are both living.” (Emphasis added.) Ruth E. Came, his second wife, is named as a beneficiary under the trust, but she could not possibly have received anything from the trust when Came drew his will because she had already died, and surely he was aware of that. Hence, the only specific individual actually named in the trust who could be a beneficiary, when Came executed his will, was Sandra. With these facts, to find that Came did not have Sandra in his mind when he executed his will defies logic. There is only one logical inference to be drawn: Came was indicating that he had already proyided for one of the natural objects of his bounty, Sandra, by virtue of the trust specifically referred to in his will. The fact that others, such as Sandra’s issue *553or the deserving graduates of Milford Area High School, may have also benefited under the trust does not diminish the key point of inquiry: did Guy C. Came have Sandra Wolfe in mind when he executed his will? The answer must be a resounding “yes”. Hence, the required inquiry of RSA 551:10 is satisfied. Sandra was not mistakenly omitted from Came’s will.
Second, although the trust had an independent legal significance, separate and apart from the will itself, it was clear that the trust would have had to be examined during the probate proceedings relative to Came’s estate. The Came estate could not be properly probated, including the payment of State inheritance and federal estate taxes, without reading that document. When the trust, referred to within the four corners of the will, was read, it would become abundantly clear to anyone that Guy C. Came had the natural object of his bounty, Sandra, in mind when he executed his will.
Finally, in Jackson, 117 N.H. at 903, 379 A.2d at 835, we stated:
“[F]ormal requirements of RSA 551:10 may in some cases operate to defeat a testator’s intent .... Such a clear legislative directive will be upheld even if the result is to defeat a testator’s intent.”
The statute, RSA 551:10, has been held to “reverse[ ] the general presumption that a person is deemed to know and approve all dispositions and omissions in [his or] her will.” Royce v. Estate of Denby, 117 N.H. 893, 896, 379 A.2d 1256, 1258 (1977). (Emphasis added.) However, the statute does not purport to reverse the general presumption that a person is deemed to know the contents of his own legal documents. See Level Export Corp. v. Wolz, Aiken & Co., 305 N.Y. 82, 86-87, 111 N.E.2d 218, 220 (1953); 4 S. Williston, Wtlliston on Contracts § 628 (3rd ed. 1961). Hence, since our inquiry must be aimed at what was in the mind of Guy C. Came when he executed the will, common sense tells us that the general common law rule that a person is presumed to know what is contained in legal documents should prevail when our inquiry is so narrow: whether Guy C. Came had Sandra Wolfe in his mind when he executed his will. The language of Jackson is a legislatively mandated exception, to be followed only in cases of wills where the natural object of the testator’s bounty has been omitted.
In this present case, the evidence that Came had Sandra within his contemplation was clearly within the four corners of the will; and we merely have to look at the trust to find what was on Came’s mind. The Jackson language that RSA 551:10 must be followed “even if the result is to defeat a testator’s intent,” 117 N.H. at 903, *554379 A.2d at 835, should result only in the most egregious case, where nothing but hearsay evidence is available, as in Jackson, to provide evidence of what was on the testator’s mind. Here we have good solid evidence that Came had Sandra in mind when he executed his will.
I would find that Sandra was not a pretermitted heir under RSA 551:10, and thus, she is not entitled to an intestate share of Came’s estate. Hence, I respectfully dissent.